Exhibit 10.16

FIRST AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This First Amended and Restated Employment Agreement (“Agreement”) is made and
effective on January 2, 2013 between InfuSystem Holdings, Inc. (“Corporation”)
and Janet Skonieczny (“Employee”).

Recitals

 

RECITAL A.    Corporation is generally engaged in the business of providing
Ambulatory Infusion Pumps and IV Delivery Systems; RECITAL B.    Corporation
currently employs Employee as Vice President of Operations under the terms of an
October 26, 2007 Employment Agreement; RECITAL C.    Corporation has offered,
and Employee has accepted, a promotion to the position of Chief Operating
Officer; and RECITAL D.    Employee and Corporation desire to have their rights
and obligations specified herein.

THEREFORE, in consideration of the mutual covenants stated herein, the parties
agree as follows:

Section 1. Scope of Employment.

A. Corporation hereby employs Employee and Employee accepts such employment as
Chief Operating Officer. Among other responsibilities set forth in the Job
Description for the position, Employee shall be responsible for: Payor
Relationship Management, including, but not limited to, CMS Competitive Bidding;
Billing and Claims Management; Supply Chain Management; Customer Service and
Clinical Support; Inventory and Asset Management; Warehousing/Logistics and
Regulatory Issues, and; overseeing all operational functions for Pump Sales and
Rentals in Olathe, KS and Madison Heights, MI. Employee shall be paid in
accordance with the provisions of Section 3 of this Agreement.

B. During the term of this Agreement, Employee shall diligently and
conscientiously devote Employee’s full time, attention and energies (but in no
event less than 40 hours per week) to the duties herein described. Employee
shall not engage in any other employment or business activity without the
express prior written consent of Corporation. Employee shall not, directly or
indirectly, engage or participate in any activities at any time during the term
of this Agreement which conflict with the best interests of Corporation.
Employee shall work at such times and at such places as required by Corporation.

 

Page 1 of 13



--------------------------------------------------------------------------------

C. Employee shall, at all times during the term of this Agreement, discharge
Employee’s duties herein described in consultation with and under the direction,
approval and control of the Chief Executive Officer, or such other individual as
designated by Corporation. Notwithstanding any other provision of this
Agreement, Corporation reserves the absolute right, in its sole and absolute
discretion, to make any and all decisions with respect to actions to be taken by
Employee in connection with the rendering of Employee’s duties.

Section 2. Term of Agreement.

A. The term of this Agreement shall be effective and continue thereafter unless
terminated by either party, with or without cause. This Agreement shall also
automatically terminate upon Employee’s death or Disability. “Disability” shall
be defined as the inability of Employee to reasonably perform her duties or
responsibilities to Corporation as a result of mental or physical ailment of
incapacity, for an aggregate period of one hundred and eighty (180) calendar
days (whether or not consecutive).

B. Employee expressly acknowledges that this Agreement is terminable at will by
Employee or Corporation, with or without cause, and without payment, penalty or
further obligation except as follows:

 

  i. If Employee’s employment with Corporation is terminated (a) by Employee for
any reason, (b) by Corporation for Cause, or (b) by Corporation upon Employee’s
Disability or as a result of Employee’s death, then Employee (or Employee’s
estate) shall be entitled to receive all Annual Base Salary, vacation, benefits
and other compensation that has accrued but is unpaid as of the date of
termination, including any Bonus Award earned in respect of the immediately
preceding calendar year but not yet paid as of the date of termination, and no
other compensation. Any payments under this provision (except for any Bonus
Award) shall be made within 30 days after the date on which employment
terminates. Any Bonus Award payable under this provision shall be made in
accordance with Section 3(B)(i) of this Agreement.

 

  ii.

If Employee’s employment with Corporation is terminated by Corporation for any
reason other than as set forth in Section 2(B)(i) above, then contingent upon
execution and delivery to Corporation of an unconditional general release, in
form satisfactory to the Corporation, of all claims against Corporation, its
parent company, subsidiaries, affiliates, officers, directors, employees and
agents, arising from or in connection with this Agreement or Employee’s
employment with Corporation, Employee shall be entitled to receive: (a) all
Annual Base Salary, vacation, benefits and other compensation that has accrued
but is unpaid as of the date of termination, (b) any Bonus Award earned in
respect of the immediately preceding calendar year but not yet paid as of the
date of termination, (c) pro-rata vesting of the Stock Options granted pursuant
to Section 3(B)(ii) of this Agreement and any then unvested restricted stock
grants based upon the length of service performed by Employee in the year of
termination, (d) a pro-rata Bonus Award for the year of termination, calculated
assuming achievement of the target level of performance within the performance
range established with respect to such award and basing such pro-rata portion
upon the portion of the award period that has elapsed as of the date of
termination, and (e) for a period of one year following the date of termination,

 

Page 2 of 13



--------------------------------------------------------------------------------

  continued payment of Annual Base Salary (“Severance Benefit”). Employee’s
right to such Severance Benefit shall be conditioned upon Employee’s continuing
compliance with the non-disclosure and restrictive covenants set forth in
Sections 6 and 7 of this Agreement. If Employee fails to comply with the
restrictive covenants set forth in Sections 6 and 7 of this Agreement, Employee
shall forfeit the Severance Benefit and Corporation shall be entitled to pursue
its other remedies set forth in such Sections. Any payments under subsection
(a) of this Section 2(B)(ii) shall be made within 30 days after the date on
which employment terminates; any payments under subsections (b) and (c) of this
Section 2(B)(ii) shall be made in accordance with Section 3(B)(i) of this
Agreement; and any payments under subsection (e) of this Section 2(B)(ii) shall
be made in accordance with Corporation’s regular payroll policies.

 

  iii. “Cause” shall include, but not be limited to, any one or more of the
following events: (a) Employee’s repeated failure or inability to perform the
duties and responsibilities set forth under this Agreement or assigned from time
to time by Corporation; (b) Employee’s failure to comply with all material
applicable laws and regulations in performing the duties and responsibilities
set forth under this Agreement or assigned from time to time by Corporation;
(c) Employee’s breach of any of Employee’s legal duties to Corporation, rules
applicable to all Corporation employees generally or contractual obligations to
Corporation set forth in this Agreement or any other agreement between
Corporation and Employee; (d) an act of fraud, misappropriation, or embezzlement
on Employee’s part which results in or is intended to result in Employee’s or
another’s personal enrichment at the expense of Corporation or its parent
company, subsidiaries, affiliates, employees, agents or customers; (e) willful
misconduct or gross negligence that has a material adverse effect on Corporation
or its subsidiaries or affiliates; (f) Employee’s conviction of a felony or of
any crime involving moral turpitude or dishonesty (or entering a plea of nolo
contendere with respect to such crime); and (g) any other activity which would
constitute grounds for termination for cause by Corporation. For purposes of
this Agreement, any good faith interpretation by Corporation of the foregoing
definition of “Cause” shall be conclusive on Employee.

D. Notwithstanding anything to the contrary in this Section 2, in the event of
the termination of Employee’s relationship with Corporation for any reason
whatsoever, Employee shall continue to be obligated to adhere to all obligations
under Sections 6-10, 12 and 17.

Section 3. Compensation.

A. Corporation shall pay Employee a bi-weekly salary, subject to normal
withholdings and payable in accordance with the normal payroll practices of
Corporation, in the annual amount of Two Hundred Fifty Thousand dollars
($250,000) (“Annual Base Salary”). Salary may be reevaluated on a yearly basis,
but there is no guarantee that compensation shall be increased and the decision
as to same remains at the sole discretion of Corporation.

B. Employee shall have the opportunity to earn the following incentive
compensation:

 

  (i)

For each calendar year of Corporation, Employee shall have the opportunity to
earn a cash bonus (“Bonus Award”) of One Hundred Twenty Five Thousand dollars
($125,000), based on satisfaction of pre-established performance goals for each
calendar year established in the sole discretion of Corporation. Corporation
may, in its sole discretion, increase the amount of the Bonus Award which
Employee may earn during a calendar year, but in no event, shall such increased
Bonus Award exceed Two Hundred Fifty

 

Page 3 of 13



--------------------------------------------------------------------------------

  Thousand dollars ($250,000). The Bonus Award shall be paid 60 days after the
end of the applicable calendar year; provided, however, if it is
administratively impracticable to make the payment by such date, the payment
shall be made as soon as reasonably practicable thereafter.

 

  (ii) On or as soon as practicable after the execution of this Agreement, and
provided Employee is then still employed by Corporation, Employee shall receive
a grant of a stock option pursuant to which Employee may purchase up to One
Hundred Ten Thousand (110,000) shares of common stock of InfuSystem Holdings,
Inc. (“Stock Options”), of which one-third of such total Stock Options shall
vest on each of the next three anniversaries of the grant date, provided that
Employee remains employed on such dates. These Stock Options will be awarded
pursuant to, and subject to, the InfuSystem Holdings, Inc. 2007 Incentive
Compensation Plan, and shall be evidenced by and subject to the terms and
conditions to be set forth in a Stock Option Award Agreement.

C. Employee shall not be entitled to any compensation after the termination of
Employee’s employment for any reason whatsoever, except as provided under
Section 2(B)(i) or (ii) or under Employee’s 2012 Incentive Compensation Plan.

D. Corporation has the right to deduct from any amounts payable under this
Agreement an amount necessary to satisfy its obligation, under applicable laws,
to withhold income or other taxes of Employee attributable to payments made
hereunder.

Section 4. Fringe Benefits.

A. Employee shall receive the following fringe benefits during the course of
Employee’s employment:

 

  i. Medical and dental benefits as shall be approved by Corporation from
time-to-time;

 

  ii. Retirement benefits in accordance with certain retirement plan(s) of
Corporation so long as said plans are maintained by Corporation and so long as
Employee has fulfilled the requirements under the plan(s);

 

  iii. Life Insurance benefits as shall be approved by Corporation from
time-to-time;

 

  iv. Short Term Disability benefits, Accidental Death and Dismemberment
Insurance as shall be approved by Corporation from time-to-time;

 

  v. As to Long Term Disability benefits, Corporation, at its option, shall
either (i) continue to pay the premiums currently paid by Corporation on the
long-term care insurance policy and disability insurance policy to which
Employee is currently covered or (ii) pay the premiums on a long-term care
insurance policy and a disability insurance policy with comparable benefits to
which Employee would be the insured.

 

  vi. A monthly car allowance of $800 and reimbursement of all related fuel
expenses;

 

  vii. The use of a home telephone, cellular phone and laptop computer for
business use;

 

Page 4 of 13



--------------------------------------------------------------------------------

  viii. Reimbursement for all reasonable business-related travel and
entertainment expenses as per the terms of the InfuSystem Expense Guidelines
which can be found on Corporation’s computer network. No other expenses shall be
reimbursed for any reason whatsoever;

 

  iv. Personal Time Off (“PTO”) subject to the terms of Corporation’s Employee
Handbook; and

 

  x. All other benefit plans and arrangements provided by Corporation to its
similarly situated executives, subject to, and on a basis consistent with, the
terms, conditions and overall administration of such plans and arrangements.
Corporation reserves the right to modify or terminate its benefit plans and
arrangements generally for employees or any group of employees.

B. Employee shall not be entitled to any fringe benefits not set forth in this
Section or Corporation’s Employee Handbook.

C. Employee specifically acknowledges that Corporation reserves the right to
change the terms of Corporation’s Employee Handbook at any time, in its sole
discretion.

Section 5. Change in Control.

In the event that Employee is terminated without Cause within six (6) months of
a Change in Control as herein defined, (i) all the Stock Options granted
pursuant to Section 3(B)(ii) of this Agreement, and (ii) all Restricted Shares
of InfuSystem Holdings, Inc. granted pursuant to other agreements between the
Company and Employee shall immediately vest and all restrictions with respect
thereto shall lapse. For the purposes hereof, the term “Change in Control” means
the following and shall be deemed to occur if and when: (i) any person (as that
term is used in Sections 13(d) or 14(d)(2) of the Securities Exchange Act of
1934, as amended) becomes the beneficial owner (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended) of 50%
or-more of either the then outstanding shares of common stock or the combined
voting power of InfuSystem Holdings, Inc.’s then outstanding securities entitled
to vote generally in the election of directors unless such person is already a
beneficial owner on the date of this Agreement, or (ii) individuals who, as of
the date hereof, constitute the Board of Directors of InfuSystem Holdings, Inc.
(“Incumbent Board”) cease for any reason to constitute at least a majority of
the Board of Directors of InfuSystem Holdings, Inc., provided that any
individual who becomes a director after the date hereof whose election, or
nomination for election by InfuSystem Holdings, Inc.’s shareholders, is approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered to be a member of the Incumbent Board. Notwithstanding
anything contained herein to the contrary, any merger of InfuSystem Holdings,
Inc. with InfuSystem, Inc. or a subsidiary or affiliate of InfuSystem, Inc.
shall not be deemed to be a Change in Control.

 

Page 5 of 13



--------------------------------------------------------------------------------

Section 6. Non-Disclosure of Confidential Information.

Employee acknowledges that, in and as a result of Employee’s performing the
duties hereunder, Employee will be making use of, acquiring, creating and/or
adding to confidential and proprietary information of a special and unique
nature and value relating to the customers, potential customers, customer lists,
suppliers, vendors and agents of Corporation (“Corporation” for purposes of
Section 6 of this Agreement shall include Corporation, its parent company,
subsidiaries, affiliates and related parties, including, but not limited to,
InfuSystem, Inc. and InfuSystem Holdings USA, Inc.), the contracts, pricing
lists, marketing plans, business records, accounting records, sales reports,
billing systems, inventory systems, financing and loan documents, bank records,
financial records and statements, tax filings and records, account lists,
territory reports, quotation forms, advertising and marketing methods and
techniques, systems, methodologies, facts, data, patent and license information
of Corporation, the computer systems, computer programs, software, web portal
solutions, customer sales portal design, development, and programming of
Corporation, the employee payroll information and records, employee medical
records, information contained in employee personnel files or other employee
files of Corporation, and all other information concerning the business and/or
affairs of Corporation (hereinafter “Confidential Information”).

A. As an inducement for Corporation to enter into this Agreement, Employee
agrees that Employee will not, at any time, either during the term of this
Agreement or thereafter, divulge, review or communicate to any person, firm,
corporation or entity whatsoever, directly or indirectly, or use for Employee’s
own benefit or the benefit of others, any Confidential Information which may be
in Employee’s possession or to which Employee has access. Employee further
acknowledges that all records and lists of the customers and prospective
customers of Corporation, and all matters affecting or relating to the business
and financial operation of Corporation, are the property of Corporation and are
material and confidential and greatly affect the effective and successful
conduct of the business of Corporation and the goodwill of Corporation. Employee
hereby agrees that Employee shall never divulge, disclose or communicate any
such information to any person, firm, corporation or other entity during the
term of this Agreement or thereafter.

 

Page 6 of 13



--------------------------------------------------------------------------------

B. Employee agrees that any books, manuals, price lists, customer lists,
supplier and/or distributor lists, plans, samples or other written or electronic
evidence and/or forms of Confidential Information, including, but not limited to
emails, computer files and all other electronic media, shall only be used by
Employee during the term of this Agreement and constitute the property of
Corporation. Employee is only authorized to use these materials while
undertaking Employee’s responsibilities under this Agreement. All of these
materials must be returned to Corporation or destroyed by Employee upon
Employee’s separation from Corporation for any reason whatsoever.

C. Corporation has informed Employee of the need to keep the terms of this
Agreement confidential in order to prevent damage to Corporation’s business and
its relationships with its other employees. Therefore, during the term of this
Agreement and thereafter, Employee shall not disclose any of the terms of
Employee’s compensation and commission schedule under this Agreement, or any
documents generated by Corporation or Employee relating to the calculation of
Employee’s compensation or bonuses, to any third party other than Employee’s
accountant, financial and legal advisors or spouse, or as required under State
or Federal law. In the event of a breach of this confidentiality provision,
Corporation shall be entitled to a permanent injunction, in order to prevent or
restrain any such breach by Employee, as well as all of its attorney fees and
costs expended in enforcing this Section, its actual damages and any other
remedies available to it at law or in equity.

Section 7. Covenants Against Competition.

Employee acknowledges that Employee’s duties as herein described are of a
special and unusual character which have a unique value to Corporation, the loss
of which could not be adequately compensated by damages in an action at law. In
view of the unique value to Corporation of the Employee’s duties for which
Corporation has contracted hereunder, because of the Confidential Information to
be retained by or disclosed to Employee as set forth above and as a material
inducement to Corporation to enter into this Agreement, Employee covenants and
agrees that, unless Corporation and its successors and assigns shall cease to
engage in business:

A. During the term of this Agreement and for a period of two (2) years
thereafter, Employee shall not, directly or indirectly, solicit the customers of
Corporation (“Corporation” for purposes of Sections 7(A)-(D) of this Agreement
shall include Corporation, its parent company, subsidiaries, affiliates and

 

Page 7 of 13



--------------------------------------------------------------------------------

related parties, including, but not limited to, InfuSystem, Inc. and InfuSystem
Holdings USA, Inc.) or divert the customers of Corporation from doing business
with Corporation, and further, shall not induce any individual or entity to
refrain from referring customers or work to Corporation. For purposes of this
Section 7A, the customers of Corporation shall include:

 

  i. any individual, business or governmental entity which purchased goods or
services from Corporation at any time prior to the execution of the Agreement or
during the term of the Agreement;

 

  ii. any individual, business or governmental entity whose name appears on a
list of prospective customers maintained by Corporation which list was existing
at any time prior to the execution of the Agreement or during the term of the
Agreement;

 

  iii. any suppliers, distributors, vendors or other entities which provided
goods or services to Corporation at any time prior to the execution of the
Agreement or during the term of the Agreement; and

 

  iv. any non-profit organizations, large customer facilities or referral
sources which did any business with, or referred any customers to, Corporation
at any time prior to the execution of the Agreement or during the term of the
Agreement.

B. During the term of this Agreement and for a period of two (2) years
thereafter, Employee shall not, directly or indirectly, own, manage, operate,
join, control, accept employment with, or participate in the ownership,
management, operation or control of, or act as an employee, agent or consultant
to, or be connected in any manner with, any business which is competitive with
Corporation in any states, territories or provinces of the United States,
Canada, Mexico or any other countries in which Corporation has conducted
business at any time prior to Employee’s separation from Corporation, or such
states, territories or provinces as to which Corporation has future plans to
expand its business into, for any reason whatsoever.

C. At the conclusion of the two (2) year non-competition/non-solicitation period
set forth in this Section 7(A) and (B), Corporation may in its sole discretion
elect to extend the non-competition/non-solicitation period and provisions of
Sections 7(A) and (B) by up to an additional one (1) year period by paying
Employee her Annual Base Salary as set forth in Section 3(A) for a commensurate
period of time.

D. During the term of this Agreement and for a period of three (3) years
thereafter, regardless of the reason for Employee’s separation of employment
from Corporation, Employee shall not, directly or indirectly, solicit for
employment or employ any employees, agents or independent contractors of
Corporation or their assigns, unless previously agreed to in writing by
Corporation or its assigns.

 

Page 8 of 13



--------------------------------------------------------------------------------

Section 8. Employee’s Review of Sections 6 and 7.

A. Employee has carefully read and considered the provisions of Sections 6 and 7
hereof and, having done so, agrees that the restrictions set forth in such
Sections are fair and reasonable and are reasonably required for the protection
of the interests of Corporation, its officers, directors and other employees.
Employee acknowledges that the restrictions set forth in Sections 6 and 7 hereof
will not unreasonably restrict or interfere with Employee’s ability to obtain
future employment.

B. It is the belief of the parties that the best protection which can be given
to Corporation which does not in any manner infringe on the rights of Employee
to conduct any unrelated business, is to provide for the restrictions described
above. In the event any of said restrictions shall be held unenforceable by any
court of competent jurisdiction, the parties hereto agree that it is their
desire that such court shall substitute a reasonable judicially enforceable
limitation in place of any limitation deemed unenforceable and, as so modified,
the covenant shall be as fully enforceable as if it had been set forth herein by
the parties. In determining this limitation, it is the intent of the parties
that the court recognize that the parties hereto desire that this covenant not
to compete be imposed and maintained to the greatest extent possible.

C. In the event of a breach of Section 6 or 7, Corporation, in addition to and
not in limitation of any other rights, remedies or damages available to
Corporation at law or in equity, shall be entitled to a permanent injunction, in
order to prevent or restrain any such breach by Employee, or by Employee’s
partners, agents, representatives, servants, employers, employees and/or any and
all persons directly or indirectly acting for or with Employee.

Section 9. Public Statements.

Employee shall not make any public statements or disclosures regarding the terms
of Employee’s employment with Corporation, this Agreement or the termination of
Employee’s employment (for any reason whatsoever) which are not pre-approved in
writing by Corporation. Further, Employee shall not make, at any time, any
public statement that would libel, slander, disparage, denigrate or criticize
Corporation, its parent company, subsidiaries and affiliates or any of their
respective past or present officers, directors, employees or agents.
Notwithstanding this Section, nothing contained herein shall limit or impair the
ability of any party to provide truthful testimony in response to any validly
issued subpoena.

 

Page 9 of 13



--------------------------------------------------------------------------------

Section 10. Intellectual Property.

A. Employee assigns to Corporation all rights, title and interest in and to all
creations which are or may become legally protectable or recognized as forms of
intellectual property rights, including all works, whether registerable or not,
in which copyright, design right or any form of intellectual property rights may
subsist, including, but not limited to all innovations, inventions,
improvements, marks, grants, designs, processes, methods, formulas, techniques,
videotapes, audiotapes and computer programs, (all referred to as “Intellectual
Property”), which Employee, either solely or jointly, conceives, makes or
reduces to practice during the time that this Agreement is in effect, which
relate to or touch upon Employee’s services to Corporation, or any aspect of
Corporation’s business, including but not limited to anything related to
Confidential Information. All such Intellectual Property shall be the absolute
property of Corporation. Employee shall make and maintain written records of and
promptly and fully disclose to Corporation all such Intellectual Property.

B. During and after termination of Employee’s services under this Agreement,
Employee shall perform all useful or necessary acts to assist Corporation, as it
may elect, to file patent, design, mark and copyright applications in the United
States and foreign countries to protect or maintain rights in the Intellectual
Property, and also perform all useful or necessary acts to assist Corporation in
any related proceedings or litigation as to such Intellectual Property.

Section 11. Rules and Regulations.

Employee agrees to comply with all rules and regulations of Corporation as
established from time to time, including, but not limited to, the Employee
Handbook and InfuSystem Expense Guidelines.

Section 12. Indemnity.

Employee holds harmless and indemnifies Corporation, its successors and assigns,
from and against any and all liabilities, costs, damages, expenses and attorney
fees resulting from or attributable to any and all willful, criminal or grossly
negligent acts and/or omissions of Employee in connection with Employee’s
actions under this Agreement; provided, however, that to the extent any such
liabilities, costs, damages, expenses and attorney’s fees are compensated for by
insurance purchased by Corporation and/or Employee, Employee shall not be
required to reimburse Corporation for the same.

 

Page 10 of 13



--------------------------------------------------------------------------------

Section 13. Assignment.

This Agreement is personal to Employee and Employee may not assign nor delegate
any of Employee’s rights or obligations hereunder. Notwithstanding anything to
the contrary, in the event of Employee’s death, any amounts owing to Employee as
compensation shall be payable to a beneficiary designated in writing by
Employee, or if no such designation was made, to Employee’s estate. Corporation
may, without Employee’s consent, assign this Agreement to any parent, subsidiary
or affiliate of Corporation, to any successor in interest to the business of any
of Corporation, or to a purchaser of all or substantially all of the assets of
any of Corporation.

Section 14. Partial Invalidity.

If any term, covenant, warranty, section, clause, condition or provision of this
Agreement, is determined by a court of competent jurisdiction to be invalid,
void or unenforceable, the remainder of the provisions hereof, or the
application of such term, covenant, warranty, section, clause, condition or
provision to persons or circumstances other than those to which it is held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired, or invalidated thereby. In such event, this Agreement
shall be construed in all respects as if such invalid, void or unenforceable
provisions, etc., were omitted.

Section 15. Section 409A.

This Agreement shall be interpreted and applied in all circumstances in a manner
that is consistent with the intent of the parties that, to the extent
applicable, amounts earned and payable pursuant to this Agreement shall
constitute short-term deferrals exempt from the application of Section 409A and,
if not exempt, that amounts earned and payable pursuant to this Agreement shall
not be subject to the premature income recognition or adverse tax provisions of
Section 409A. Any payments to be made under this Agreement upon a termination of
employment shall only be made if such termination of employment constitutes a
“separation from service” under Section 409A. Notwithstanding the foregoing,
Corporation makes no representations that the payments and benefits provided
under this Agreement comply with Section 409A and in no event shall Corporation
be liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by Employee on account of non-compliance with
Section 409A.

 

Page 11 of 13



--------------------------------------------------------------------------------

Section 16. Binding Agreement.

This Agreement shall become effective only upon execution by both parties. The
submission of this Agreement for review to Employee shall not be construed to be
a binding offer of employment.

Section 17. Miscellaneous.

A. This Agreement shall be binding upon and inure to the benefit of the parties
hereto, and their respective heirs, devisees, legatees, personal
representatives, successors and assigns.

B. Any action or suit by Employee against Corporation arising out of Employee’s
employment, termination of employment or this Agreement, including, but not
limited to, claims arising under State or Federal civil rights statutes, must be
brought within 180 days of the event giving rise to the claims or be forever
barred. Employee expressly waives any limitation periods to the contrary.

C. The prevailing party in any action relating to this Agreement shall be
entitled to recovery of all reasonable attorney fees, costs and expenses related
to same.

D. Any notices, designations, consents, offers, acceptances, or other
communication desired or required to be given hereunder, shall be in writing and
shall be deemed to have been sufficiently given or served for all purposes, if
hand-delivered or sent by certified or registered mail, return receipt
requested, postage prepaid, or sent by overnight mail to Employee’s last known
address, unless notice of a change of address is furnished to Corporation in the
manner established by Corporation’s Employee Handbook.

E. Except as expressly stated herein, this Agreement specifically supersedes any
and all negotiations, discussions, proposed drafts and previous employment and
compensation agreements, including, but not limited to, offers of employment,
Employee’s October 26, 2007 Employment Agreement, 2012 Executive Severance
Agreement and 2012 Retention Bonus Letter, but not Employee’s 2012 Incentive
Compensation Plan. Employee remains bound by the terms of the Employee Handbook
and all other written policies of the Corporation, although the terms of this
Agreement supersede any contradictory terms of such other documents, except for
the previously executed Non-Disclosure Agreement and the PHI Confidentiality
Agreement. Employee specifically acknowledges that Employee is not entitled to
either deferred compensation, dividends or any ownership interest of any kind in
Corporation or any related companies or assets not expressly referenced herein
and expressly waives any claims as to same, except as to any currently owned
stock in Corporation or as provided in any Restricted Stock Award Agreements.

 

Page 12 of 13



--------------------------------------------------------------------------------

F. This Agreement sets forth the entire understanding of the parties and shall
not be changed or terminated orally. The terms of this Agreement can only be
changed through a written instrument signed by the CEO or CFO of Corporation.
The waiver by Corporation of a breach of any provision of this Agreement by
Employee shall not operate or be construed as a waiver of any subsequent breach
by Employee.

G. The section headings as herein used are for convenience of reference only and
in no way define, limit or describe the scope or intent of any provision of this
Agreement.

H. The parties acknowledge that they jointly drafted this Agreement, that no
party can be properly referred to as the drafter of same and that none of the
language contained here can be properly construed against either party as the
drafter of same.

I. This Agreement is being executed and delivered in the State of Michigan and
shall be governed by and construed and enforced under the laws of the State of
Michigan.

J. The parties expressly agree that the Oakland County Circuit Court shall have
exclusive jurisdiction over any disputes arising out of this Agreement and that
venue is only appropriate in the said Circuit Court.

K. This Agreement may be executed (including by facsimile or scanned electronic
mail transmission) in counterparts, each of which shall be deemed to be an
original and all of which together shall constitute one and the same instrument.

Corporation has caused this Agreement to be signed by its duly-authorized
Officer, and Employee has signed this Agreement in Madison Heights, Michigan as
of the day and year written below.

 

CORPORATION:   EMPLOYEE:

/s/ Dilip Singh

 

/s/ Janet Skonieczny

InfuSystem Holdings, Inc.,   Janet Skonieczny by its Chief Executive Officer  
Date:   January 2, 2013   Date:   January 2, 2013

 

Page 13 of 13